Citation Nr: 0430467	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability, characterized as 
schizophrenia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
seeking to reopen his claim of entitlement to service 
connection for a psychiatric disability.  The case was 
subsequently transferred to the RO in San Juan. 

The issue of service connection for a psychiatric disability, 
characterized as schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing at the RO in San 
Juan.  Such a hearing was scheduled for January 25, 1996.  
The veteran was notified of the scheduled time and place at 
his current address of record but submitted a letter 
requesting cancellation of his hearing.  When an appellant 
elects not to appear at the prescheduled hearing date, the 
request for a hearing will be considered to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  His claim will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  An unappealed February 1978 RO decision denied service 
connection for a psychiatric disability.  

3.  The veteran petitioned to reopen his service connection 
claim for a psychiatric disability in August 1994.

4.  Evidence received since the February 1978 RO decision 
includes competent evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  The February 1978 RO decision denying service connection 
for a psychiatric disability, is final.  38 U.S.C.A. § 4005 
(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

2.  Evidence received since the RO's February 1978 decision 
that denied service connection for a psychiatric disability, 
is new and material and the veteran's claim for service 
connection for that benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Application to Reopen Claim of Service Connection for a 
Psychiatric Disability

In a February 1978 decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
right foot disability.  He did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 4005 (c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

Since the February 1978 RO decision is final, the veteran's 
request to reopen the service connection claim for a 
psychiatric disability may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his claim of service connection 
for a psychiatric disability in August 1994, therefore the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly-presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In the present case, to be new and 
material, the evidence submitted would need to be probative 
of the question of whether the veteran's current psychiatric 
disability was incurred in or aggravated by service.  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for psychiatric disability 
was a February 1978 RO decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the February 1978 
decision.  

When the veteran's claim of entitlement to service connection 
for a psychiatric disability was denied in February 1978, the 
evidence of record consisted of service medical records, VA 
treatment records, and a VA examination report.  The RO 
denied service connection because there was no evidence that 
the veteran's disability was incurred in service.  Service 
medical records were negative for any psychiatric complaints, 
treatment or diagnoses.

Evidence received since the February 1978 RO decision 
consists of private treatment records, VA treatment records, 
VA examination reports, and treatise information.  
Specifically, Dr. Cubano, the veteran's private psychiatrist, 
suggested a nexus between the veteran's current psychiatric 
disability and service, according to April 1987, September 
1991, and November 1995 statements.  Dr. Cubano noted that 
after the veteran's entrance into the military he apparently 
could not cope with the continuous stress and finally became 
psychotic.  This additional medical evidence was not 
previously of record, and it bears directly and substantially 
upon the specific matter under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  
Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include 
schizophrenia, is reopened.




ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disability, to 
include schizophrenia, is reopened.  To this extent only, the 
appeal is granted.


REMAND

Under the VCAA, the VA has a duty to notify the veteran 1) of 
the evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the RO provided the veteran with VCAA notification 
in a January 2002 letter, however, upon review of the January 
2002 supplemental statement of the case (SSOC), it does not 
appear that the RO provided the veteran with the current 
substance of the regulations implementing the VCAA.  Such 
notification should be provided to the veteran.  See 
38 C.F.R. § 3.159 (2004).

According to an August 1979 VA psychiatric examination 
report, the veteran first received psychiatric treatment from 
the VA Mental Health Clinic in 1971, however the earliest VA 
psychiatric treatment of record is dated in May 1977.  It 
appears that there has been no request for VA treatment 
records dated prior to 1976.  

In his November 1977 VA application for compensation, the 
veteran noted that he had been hospitalized for a psychiatric 
disability at a VA hospital in April 1977.  The claims folder 
contains a hospital discharge summary report from N.S. de Los 
Angeles Hospital dated in February 1978.  This report 
indicated that the February 1978 admission was the veteran's 
third psychiatric admission to that hospital.  The Board 
notes that the February 1978 hospital report is the only one 
in the claims folder.  

Several physicians have provided psychiatric treatment to the 
veteran, however the actual treatment records are not 
associated with the claims folder.  According to a March 1979 
statement, Dr. Arsenio Ramirez Hernandez indicated that he 
began treating the veteran for anxiety and depression in 
1974.  Review of the record also indicates that the veteran 
has received psychiatric treatment from Dr. Carlos Otero 
Rivera as early as 1996.  Also, a statement dated in January 
2001 from Dr. Frank Campos shows that the veteran was treated 
for a schizophrenic paranoid, psychiatric disability.  The 
Board finds it necessary to obtain treatment records from the 
identified physicians.  

Given the veteran's current diagnosis of schizophrenia and 
Dr. Cubano's suggestion of a nexus between the veteran's 
psychiatric disability and service, the Board finds that a VA 
examination is necessary in order to clearly ascertain the 
etiology of any psychiatric disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, the Board notes that the veteran is in receipt of 
Social Security disability benefits.  While the claims folder 
contains information regarding the award amount, it does not 
appear that there has been a request for all available 
records relating to the veteran's actual claim for social 
security benefits.  Dr. Cubano, in his September 1991 
statement, suggested that the veteran was disabled due to a 
psychiatric disability.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  See 38 C.F.R. § 3.159(c) (2) (2004).  Therefore, 
the RO should obtain these records. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
psychiatric disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  The RO should contact the Mental 
Health Clinic at the VA medical facility 
in San Juan, and obtain treatment records 
dated from 1971 through December 1976. 

4.  The RO should contact the N.S. de Los 
Angeles VA Medical Center and obtain any 
hospital reports regarding psychiatric 
treatment dated prior to February 1978. 

5.  After securing the necessary 
release(s), the RO should obtain 
treatment records from the following 
private physicians:

Dr. Frank Campos
Hc02 Box 7151
Ciales, PR 00638
Phone:  871-2487
Request records dated from January 2000 
to the present.

Dr. Arsenio Ramirez Hernandez 
Calle Palmer #47 Altos
Ciales, PR 00638.
Phone:  871-2440
Request records from 1974 to the present.

Dr. Carlos M. Otero Rivera
Sector Pueblito
Apartado 283
Ciales, PT 00638
Phone:  871-3919
Request records dated from 1996 to the 
present.

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any psychiatric disability.  
The examiner should review the claims 
folder prior to the examination, to 
include any newly obtained treatment 
records, hospital reports, and social 
security records.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether any current 
psychiatric disability is more likely, 
less likely, or at least as likely as not 
to be related to service.  The examiner 
should be asked to provide a complete 
rationale for all his or her opinions and 
conclusions in the examination report.

7.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.  The SSOC must contain the 
substance of 38 C.F.R. § 3.159 (2004).  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



